STAKELY, Justice.
On May 20, 1959, the St. Clair Circuit Court, in Equity, rendered a final decree in favor of Evie Alverson et al., against Lewis C. Smith. On June 29, 1959, Lewis C. Smith, the appellant, here, took an appeal from the aforesaid decree. The transcript was not filed by the appellant in the Supreme Court of Alabama until September 29, 1959. On the 12th day of November, 1959, the appellees filed yith this court their motion to strike the transcript and dismiss the appeal on the ground, among others, that the transcript of the record was not filed within the time provided by laws of the State of Alabama governing such matters.
In Taylor v. Peoples Fertilizer Co., Ala., 117 So.2d 180, 182,1 this court said:
“The provisions and requirements of Supreme Court Rule 37, as amended (263 Ala. XXI, 1957 Red Supplement to the Code of Alabama, p. 107), are plain
*629and unequivocal in stating that, ‘in equity cases the transcript shall be filed within sixty days of the taking of the appeal’ unless the trial judge has extended the time for filing such transcript of record for good cause shown not to exceed thirty days, * *
In view of the fact that no application for extension of time was made in the lower court or in this court, the motion is well taken. Ridgeway v. Lovelady, 268 Ala. 503, 108 So.2d 459. The transcript of the record is stricken and the appeal is dismissed.
Transcript stricken and appeal dismissed.
LAWSON, MERRILL and COLEMAN, JJ-, concur.

. Ante, p. 243.